Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
In the amendment filed 04/04/2022, the following has occurred: claims 1-3, 10-14, and 16-20 have been amended.  Now, claims 1-20 remain pending.
The previous rejections under 35 U.S.C. 112(b) and 101 are withdrawn based on the amendments to the claims.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a cloud-hosted surgical media management platform,” “a media access portal,” “a media converter,” “collaboration tools,” “a health information interface,” and “an analytics engine” in claims 1-11.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Grantcharov, US Patent Application Publication No. 2018/0122506 in view of Getz, US Patent Application Publication No. 2005/0278195.
As per claim 1, Grantcharov teaches a surgical media management system, comprising: a network-connected source computing device operative to receive surgical media data (see paragraphs 0119-0122; describing Figure 1, network connected hardware devices are operative to receive surgical media data such as audio/video data of the surgery); a source real-time communication (RTC) client executing on the source computing device configured for encrypted communication of the surgical media data from the source computing device in real-time (see paragraphs 0122-0123; communicating encrypted surgical media data); a cloud-hosted surgical media management platform operative to receive the encrypted surgical media data communicated in real time from the source RTC client of the source computing device for storage of the surgical media data in a cloud storage instance (see paragraphs 0257 and 0262; cloud-based Central Content Server 1614 receives the surgical data for storage; paragraph 0054 further clarifies that the CCS stores the container files); and a media access portal of the surgical media management platform accessible via network communications to authenticate remote access to the surgical media data in the cloud-hosted surgical media management platform (see paragraphs 0261 and 0271; CMMS functions as a portal to surgical data, providing authenticated remote access to the data in the cloud-based server).
While Grantcharov appears to imply that the surgical media data is streamed in real time to a remote participant RTC client (see e.g. Fig 1 and paragraphs 0136-0137 describing a GUI that may be located at another location and includes playback control), Grantcharov does not explicitly describe the surgical media data being securely streamed in real-time to a remote participant RTC client.
Getz teaches a surgical media management platform for secure streaming of surgical media data in real-time to a remote participant RTC client (see paragraphs 0058-0059; live medical procedure video is streamed live to a remote computer for viewing; paragraph 0032 describes the remote viewing as “secure.”). It would have been obvious to one of ordinary skill in the art at the time of the effective filing date to add the secure real-time streaming of Getz to the data streaming and viewing of Grantcharov, using the existing network of display devices disclosed therein, with the motivation of improving the ease of accessing and viewing existing medical procedures (see paragraphs 0004-0005 of Getz).
As per claim 2, Grantcharov and Getz teaches the system of claim 1 as described above.  Grantcharov further teaches a media converter operative to receive surgical media data and convert the surgical media data into an input media format compatible with the source computing device (see paragraph 0193; video data, for example, converted to proper format for encoder), wherein the source RTC client comprises a source codec that encodes the surgical media data into a real-time transport format for communication to the cloud-hosted surgical media management platform (see paragraphs 0197 and 0199; data compressed for transport to cloud computing destination).
As per claim 3, Grantcharov and Getz teaches the system of claim 2 as described above.  Grantcharov further teaches the media access portal facilitates a live stream of the surgical media data in the real-time transport format (see paragraph 0135; facilitates live streams of recorded surgical data). As explained above, Grantcharov at least implies that the surgical media data is streamed in real time to a remote participant RTC client (see e.g. Fig 1 and paragraphs 0136-0137 describing a GUI that may be located at another location and includes playback control). However, as noted above, Grantcharov does not explicitly describe the secure streaming to the remote participant RTC client.  Getz, as set forth above, teaches a surgical media management platform for secure streaming of surgical media data in real-time to a remote participant RTC client (see paragraphs 0058-0059; live medical procedure video is streamed live to a remote computer for viewing; paragraph 0032 describes the remote viewing as “secure.”). It would have been obvious to one of ordinary skill in the art at the time of the effective filing date to add the secure real-time streaming of Getz to the data streaming and viewing of Grantcharov, using the existing network of display devices disclosed therein, with the motivation of improving the ease of accessing and viewing existing medical procedures (see paragraphs 0004-0005 of Getz).
As per claim 4, Grantcharov and Getz teaches the system of claim 3 as described above.  Grantcharov further teaches the live stream is facilitated by a peer to peer exchange of the surgical media data using a real-time protocol (RTP) mediated by the media access portal of the cloud-hosted surgical media management platform (see paragraph 0238; uses a real-time streaming protocol to facilitate surgical media streaming). As explained above, Grantcharov at least implies that the surgical media data is live streamed in real time to a remote participant RTC client (see e.g. Fig 1 and paragraphs 0136-0137 describing a GUI that may be located at another location and includes playback control). However, as noted above, Grantcharov does not explicitly describe the secure live streaming to the remote participant RTC client.  Getz, as set forth above, teaches a surgical media management platform for secure live streaming of surgical media data in real-time to a remote participant RTC client (see paragraphs 0058-0059; live medical procedure video is streamed live to a remote computer for viewing; paragraph 0032 describes the remote viewing as “secure.”) and further that the secure live streaming may be facilitated by a peer to peer exchange of the surgical media data (see paragraphs 0153-0158). It would have been obvious to one of ordinary skill in the art at the time of the effective filing date to add the secure real-time streaming of Getz to the data streaming and viewing of Grantcharov, using the existing network of display devices disclosed therein, with the motivation of improving the ease of accessing and viewing existing medical procedures (see paragraphs 0004-0005 of Getz).
As per claim 5, Grantcharov and Getz teaches the system of claim 3 as described above.  Grantcharov further teaches the cloud-hosted surgical media management platform further comprises a platform codec to reformat the surgical media data from the real-time transport format to a container format for storage in the cloud storage instance (see paragraphs 0135 and 0142; data is compiled into a container file for secure storage). 
As per claim 6, Grantcharov and Getz teaches the system of claim 5 as described above.  Grantcharov further teaches the media access portal provides access to historical surgical media data for playback of the historical surgical media data in the container format (see paragraph 0043; provides playback of recorded data).
As per claim 7, Grantcharov and Getz teaches the system of claim 1 as described above.  Grantcharov further teaches the media access portal comprises collaboration tools for real-time annotation of the surgical media data by a source user generating the surgical media data or a participant user remote from the source user via access to the media access portal (see paragraph 0043; annotation of surgical data).
As per claim 8, Grantcharov and Getz teaches the system of claim 1 as described above.  Grantcharov further teaches the media access portal comprises user authentication for selective secure access to surgical media data in the cloud storage instance (see paragraphs 0261 and 0271; CMMS functions as a portal to surgical data, providing authenticated remote access to the data in the cloud-based server).
As per claim 9, Grantcharov and Getz teaches the system of claim 1 as described above.  Grantcharov further teaches the surgical media data comprises a plurality of media streams generated by a corresponding plurality of media sources (see paragraph 0135; multiple streams of data are integrated into the surgical data).
As per claim 10, Grantcharov and Getz teaches the system of claim 1 as described above.  Grantcharov further teaches a health informatics interface of the cloud-hosted surgical media management platform operative to receive healthcare data regarding the surgical media data (see 0135; quantitative data is ingested with other data streams as metadata); and wherein the cloud-hosted surgical media management platform is operative to associate the healthcare data with the surgical media data as metadata (see 0135; quantitative data is ingested with other data streams as metadata).
As per claim 11, Grantcharov and Getz teaches the system of claim 1 as described above.  Grantcharov further teaches an analytics engine of the surgical media management platform operative to apply an artificial intelligence approach to the healthcare data and the surgical media data to identify actionable intelligence from the surgical media data (see paragraph 0285; describes various types of artificial intelligence that may be applied to the surgical data).
Claims 12-20 recite substantially similar method and storage media limitations to system claims 1-11 and, as such, are rejected for similar reasons as given above.

Response to Arguments
In the remarks filed 04/04/2022, Applicant argues that (1) the CMMS of Grantcharov cannot function as a media access portal of a cloud-hosted surgical media management platform, as claimed, because it is located on a local, client device, not on a remote cloud hosted platform; (2) the surgical media in Grantcharov is not transferred in real-time; (3) the Central Content Server of Grantcharov does not store the surgical media data; (4) Grantcharov does not teach real-time streaming of surgical media data to a remote location; (5) Grantcharov similarly does not teach remote streaming of surgical media data as recited in claims 2-4.
In response to argument (1), as explained at paragraph 0261, the CMMS is software that functions as ac conduit to access the surgical data at the server by the client terminal. As recited in claim 1, the “portal” need not be stored on a device remote from a client terminal.  In fact, as explained at paragraph 0051 of the specification the “portal 426…may provide a user interface for interaction with the surgical media management platform.”  Therefore, this teaching of Grantcharov is consistent with the term “portal” as described in the specification.
In response to argument (2), the examiner respectfully disagrees as Grantcharov makes numerous mentions of real-time streaming of surgical media data.  As an overview, paragraph 0054 describes a process of generating a real-time data stream of surgical data at a smart device and transmitting the data to a central content server.  Therefore, this argument is not found to be persuasive.
In response to argument (3), as explained in the above rejections, paragraph 0054 (and elsewhere) clarifies that the container files are stored at the Central Content Server.  Specifically, “central content server for storing…the session container files…”  Therefore the examiner respectfully maintains that this recitation encompasses the teachings of Grantcharov.
In response to arguments (4)-(5), while the examiner respectfully maintains that it is implied in Grantcharov that the surgical media data may be streamed to remote clients, based on the clarifying amendments, this feature as recited in the independent and dependent claims has been addressed by the combination of Grantcharov and Getz, as set forth above.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to C. Luke Gilligan whose telephone number is (571)272-6770. The examiner can normally be reached Monday through Friday 8:45-5:15.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Morgan can be reached on 571-272-6773. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

C. Luke Gilligan
Primary Examiner
Art Unit 3626



/CHRISTOPHER L GILLIGAN/               Primary Examiner, Art Unit 3626